UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 CONCETTA TETI-DIVINCENZO,

               Plaintiff,

        v.                                              18-CV-271
                                                        DECISION AND ORDER
 TARGET CORPORATION,

               Defendant.



       On February 20, 2018, the defendant removed this action from state court.

Docket Item 1. On March 28, 2018, this Court referred this case to United States

Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. §

636(b)(1)(A) and (B). Docket Item 9. On April 24, 2019, the defendant moved for

summary judgment, Docket Item 19; on May 15, 2019, the plaintiff responded, Docket

Item 23; and on May 22, 2019, the defendant replied, Docket Item 24. On July 22,

2019, Judge McCarthy issued a Report and Recommendation ("R&R") finding that the

defendant's motion should be granted. Docket Item 25. The parties did not object to

the R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant the defendant's motion.

         For the reasons stated above and in the R&R, the defendant's motion for

summary judgment, Docket Item 19, is GRANTED; the complaint, Docket Item 1-2, is

dismissed; and the Clerk of the Court shall close the file.

         SO ORDERED.

Dated:         September 13, 2019
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
